DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05 April 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first alignment features" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite examination, the Claims 2-9 are rejected due to being dependent on claim 1, and thereby including the indefinite limitations of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the same limitations as are already included in claim 1. The language that “the second alignment feature couples to the first alignment feature” is not different to the first alignment feature coupling to the second alignment feature of claim 1. As long as they are both coupled to the other, there is no difference in limitation of which is coupling to the other. This means that the limitations of claim 7 are identical to the limitations already provided in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wragg (US 1779026).
Regarding claim 1, Wragg discloses a rotor unit (Figure 4) comprising a hub that is configured to rotate about an axis in a first rotational direction (Figure 4, item H5), a stacked rotor blade coupled to the hub such that the stacked rotor blade is rotatable about the axis (Figure 4, a combination of A5, B5, and C5) the stacked rotor blade comprising a first blade element (Figure 4, item A5) comprising a first alignment feature (The top surface of A5 in Figure 4 is being considered as the first alignment feature) a second blade element (Figure 4, item B5) wherein the first alignment feature of the first blade element couples to the second alignment feature of the second blade element (Figure 4, item E shows a brace extending from the second blade to the first alignment feature (top surface in Figure 4) of the first blade element, and thereby coupling the two alignment features together).
Regarding claim 2, Wragg discloses the first alignment feature and the second alignment feature are coupled such that the first blade element is fixed relative to the second blade element (Figure 4 shows the alignment feature fixing the two blades together and page 2 lines 16-18 describe the braces providing further securing of the blades).
Regarding claim 3, Wragg discloses at a first radial distance from the axis, a chord of the stacked rotor blade is greater than each of a chord of the first blade element and a chord of the second blade element (Figure 4 shows that a chord of the entire stacked blade (including A5, B5, and C5) is greater than a chord of any individual blade).
Regarding claim 4, Wragg discloses that a span of the stacked rotor blade is greater than a span of the first blade element, and further wherein the span of the stacked rotor blade is greater than a span of the second blade element (Figure 4 shows that C5 has the greatest span of all of the blades, meaning that provides the greatest span of the stacked blade, meaning that the span of the stacked blade is greater than the individual spans of A5 or B5).
Regarding claim 5, Wragg discloses that the first blade element is radially offset from the second blade element relative to the axis (Figure 4 shows each of the blades being radially offset from each other, as they are not perfectly aligned with each other).
Regarding claim 6, Wragg discloses a tip of the first blade element is radially aligned with a leading edge of the second blade element (Figure 4 shows the tip of A5 being long and overlapping the tip of B5, thereby the tip of A5 overlaps the leading edge of B5 at a point).
Regarding claim 7, Wragg discloses wherein the first blade element further comprises a first alignment feature, and further wherein the second blade element further comprises a second alignment feature that couples to the first alignment feature (Limitations are the same as presented in claim 1, so see rejection of claim 1).
Regarding claim 10, Wragg discloses a stacked rotor blade (Figure 4) comprising: a first blade element (Figure 4, item B5) coupled to a hub (Figure 4, item H5), the first blade element comprising a bottom surface (It is not shown in Figure 4, but B5 has a bottom surface), and a second blade element coupled to the hub (Figure 4, item A5), the second blade element comprising a top surface, wherein the bottom surface of the first blade element is coupled to the top surface of the second blade element in a stacked configuration (Figure 4 shows the top surface of A5, and item E shows a strut that couples the top surface of A5 to the bottom surface of B5).
Regarding claim 11, Wragg discloses the first blade element comprises a first leading edge, and the second blade element comprises a second leading edge (Figure 4 shows leading edges for B5 and A5), wherein at least a portion of the first leading edge and at least a portion of the second leading edge form a leading edge of the stacked rotor blade (Figure 5 shows that at different axial heights, each of the three blades forms the leading edge of the blade as a whole, so each blade would form the leading edge of the stacked rotor blade simultaneously when choosing the axial alignment).
Regarding claim 12, Wragg discloses the bottom surface of the first blade element is coupled to the top surface of the second blade element such that the first blade element is fixed relative to the second blade element (Figure 4 shows that item E couples the top of A5 to the bottom of B5 and page 2 lines 16-18 describe the braces providing further securing of the blades).
Regarding claim 13, Wragg discloses at a first radial distance from the axis, a chord of the stacked rotor blade is greater than each of a chord of the first blade element and a chord of the second blade element (Figure 4 shows that a chord of the entire stacked blade (including A5, B5, and C5) is greater than a chord of any individual blade).
Regarding claim 14, Wragg discloses that a span of the stacked rotor blade is greater than a span of the first blade element, and further wherein the span of the stacked rotor blade is greater than a span of the second blade element (Figure 4 shows that C5 has the greatest span of all of the blades, meaning that provides the greatest span of the stacked blade, meaning that the span of the stacked blade is greater than the individual spans of A5 or B5).
Regarding claim 15, Wragg discloses that the first blade element is radially offset from the second blade element relative to the axis (Figure 4 shows each of the blades being radially offset from each other, as they are not perfectly aligned with each other).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spranger (US 4687416).
Regarding claim 1, Spranger discloses a rotor unit (Column 1, lines 10-14 describe that the invention is for a turbomachine blade, meaning they are connected to a central rotor) comprising a hub that is configured to rotate about an axis in a first rotational direction (Column 1, lines 10-14 describe that the invention is for a turbomachine blade, meaning they are connected to a central rotor) a stacked rotor blade coupled to the hub such that the stacked rotor blade is rotatable about the axis (Figure 8), the stacked rotor blade comprising a first blade element comprising a first alignment feature (Figure 8, item 1a shows a first blade. Figure 8 item 17 shows a bolt that passes through items 1 and 1a and the recess in 1a that receives the bolt is being considered to be the first alignment feature) and a second blade element comprising a second alignment feature (Figure 8, item 1 shows a second blade. Figure 8 item 17 shows a bolt  wherein the first alignment feature of the first blade element couples to the second alignment feature of the second blade element (Figure 8 item 17 shows the bolt connecting the two couples the blades together).
Regarding claim 8, Spranger discloses that the first alignment feature comprises a recess, and wherein the second alignment feature comprises a protrusion configured to mate with the recess (as described in the rejection of claim 1 above, the second alignment feature is a bolt that mates with the recess (first alignment feature) of the first blade element).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art presented does not describe the material to be used for the blades, and in order for the art to disclose that the first and second blade elements are constructed from different materials, explicit statements from the prior art would have to be made. The prior art relied upon above does not describe the material to be used for each of the blade elements. The prior art of Beckman (US 20170274982) describes that different blade elements can be made from differing materials (Par. 0066), however this is to compensate for the design of having blades at differing circumferential locations having different sizes. Because of this, the structure would not apply to a stacked rotor blade system where the blades are intended to form a single stacked rotor blade. Explicit reasoning as to why it would be beneficial to vary materials on a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745